               Case 20-15322-LMI         Doc 10     Filed 05/18/20      Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

IN RE:                                                CASE NO. 20-15322-LMI
Tracy Lavett Jones
                                                      CHAPTER 13
________Debtor(s)__________/

     DEBTOR’S EXPEDITED MOTION TO CONTINUE THE AUTOMATIC STAY
 (Requesting expedited hearing date to be scheduled before the expiration of 30 days from
                  the date of filing the petition which is June 13, 2020)

        COMES NOW, the Debtor, Tracy Lavett Jones, by and through the undersigned attorney,

and hereby files this Motion to Continue the Automatic Stay, Pursuant to 11 U.S.C. 362(c)(3)(B)

and (C), as to all creditors of the Debtor, and as grounds therefore alleges:

   1.      On April 16, 2018, the Debtor filed a Chapter 13 petition for bankruptcy relief in the

           Southern District of Florida, Miami Division (Case No.: 18-14389).

   2.      The Chapter 13 bankruptcy case was dismissed on December 16, 2019.

   3.      This instant case was filed on May 14, 2020.

   4.      The Debtor is curing and maintaining her homestead property with the first mortgage

           holder inside the plan.

   5.      There is a judgment creditor of GE Money Bank / Synchrony Bank, whose judgment

           is sought to be avoided.

   6.      The Debtor had a prior chapter 13 case wherein she made a substantial amount of

           payments for almost a year and a half.

   7.      The Debtor also asserts that her change in circumstances as to why this new case was

           not filed in bad faith was because in the previous case, the Debtor was making $17.50

           per hour. In the instant case, the Debtor has been employed for the last four months
                Case 20-15322-LMI        Doc 10     Filed 05/18/20     Page 2 of 2




            making $30.00 per hour and working more hours per week. The Debtor also has

            retained a new bankruptcy attorney to assist her.

   8.       The Debtor is not attempting to abuse the system by filing a second case.

   9.       The Debtor is able to make the required chapter 13 payments.

   10.      The Debtor has filed the instant case in good faith in an effort to save her home.

   11.      There was no Motion to Lift the Automatic Stay filed in the previous case by any of

            the Debtor’s creditors.

   12.      This motion is made in good faith as to all creditors and only as a precautionary

            action to safeguard the rights the Debtor has with the stay provided by the Bankruptcy

            Code.

   WHEREFORE, the Debtor requests that the Court allow the automatic stay to continue as to

all creditors and to extend the stay for the entire length of the chapter 13 bankruptcy together

with any other relief the Court deems appropriate under the facts.

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct cop of the foregoing Motion to Continue the

Automatic Stay was sent to all interested parties on the attached service list on May 18, 2020.

                                                      Respectfully Submitted,

                                                      Robert Sanchez & Associates, P.A.
                                                      355 West 49TH Street
                                                      Hialeah, Florida 33012
                                                      (305) 687-8008
                                                      /s/ Robert Sanchez, Esq._____
                                                      Robert Sanchez, Esq.
                                                      FBN: 0442161
